   Case: 1:18-cv-03041 Document #: 55-5 Filed: 10/16/19 Page 1 of 1 PageID #:254




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,              )
                                )
     Plaintiff,                 ) Civil Action Case No. 1:18-cv-03041
                                )
v.                              )
                                )
JOHN PALELLA,                   )
                                )
     Defendant.                 )
                                )
    ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       THIS CAUSE came before the Court upon Plaintiff’s Motion for Summary Judgment (the

“Motion”), and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE:

       The Court finds that the undisputed facts mandate summary judgment that Defendant John

Palella’s unauthorized distribution and reproduction of Malibu Media, LLC’s, copyrighted

material is copyright infringement as a matter of law under 17 U.S.C. § 501.

       Malibu Media, LLC, is granted summary judgment on its claims against John Palella for

infringement of the 10 copyrights identified in Exhibits A and B to Malibu Media, LLC’s Amended

Complaint (the “Works”), as a result of John Palella’s downloading and distribution of the Works.

       Within 30 days Plaintiff shall submit its motion for entry of judgment regarding the

statutory damages, injunction, and attorneys’ fees and costs requested in the Amended Complaint.


        SO ORDERED this ___ day of ________________, 2019.



                                     By: _________________________________
                                     UNITED STATES DISTRICT JUDGE
